Stella Hackney, alias Stella Conlin v. Commissioner.Hackney v. CommissionerDocket No. 89105.United States Tax CourtT.C. Memo 1966-223; 1966 Tax Ct. Memo LEXIS 60; 25 T.C.M. 1141; T.C.M. (RIA) 66223; October 11, 1966Mary Jane Jordon, for the petitioner. Bernard J. Boyle, for the respondent.  RAUMMemorandum Opinion RAUM, Judge: The Commissioner determined a deficiency in income tax for 1957 against petitioner and her husband in the amount of $29,216.84 plus additions to tax in the amount of $14,608.42 for fraud (section 6653(b)) and in the amount of $301.98 for underpayment of estimated tax (section 6654). A joint petition for redetermination was filed with this Court purportedly on behalf of both spouses, but was dismissed as to the husband for failure to sign or verify the petition. There have since been a number of continuances. When the case was last called from the calendar at Indianapolis, petitioner's daughter (Mary Jane Jordon) appeared on her behalf and informed the Court that her1966 Tax Ct. Memo LEXIS 60">*61  mother was ill. The Government indicated that it would not oppose another continuance. However, petitioner's daughter stated that she would not like a continuance, that the pendency of the litigation was having serious adverse effects upon her mother, and that it was desired to have the entire matter closed. The Government stated that if the case were not continued it would have to ask for judgment but that it would not present any evidence as to fraud. Petitioner's daughter insisted that she did not want a continuance. Neither side presented any evidence. In the circumstances, the determination of the basic deficiency plus the section 6654 addition for underpayment must be approved for failure of proof by petitioner and the section 6653(b) addition for fraud must be disapproved for failure of proof by the Commissioner. Decision will be entered accordingly.